NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 17/152,753 (“instant application”).  Examiners find the actual filing date of the instant application is January 19, 2021. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,182,702, (“‘702 Patent”) issued Jan. 22, 2019. The ‘702 Patent was filed on Mar. 3, 2016 as U.S. Application No. 15/060,574 (“574 Application”), titled “LIGHT-EMITTING APPARATUS INCLUDING PHOTOLUMINESCENT LAYER”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘702 Patent.
4.	The ‘702 Patent issued with claims 1-31 (“Patented Claims”). In the preliminary amendment filed January 19, 2021 ("JANUARY 2021 CLAIM AMENDMENTS"), claims 32-51 are added.
5.	Claims 1-51 are pending and examined and are grouped as follows:
claims 1-17;
claims 18-21;
claims 22-25;
claims 26-27 and 29;
claims 28 and 30-31;
claims 32-41; and
claims 42-51.


Priority Claims
6.	Examiners find the instant application claims foreign priority to:
	(JP) 2015-050681 filed Mar. 13, 2015
	(JP) 2015-169024 filed Aug. 28, 2015.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
8.	The JANUARY 2021 CLAIM AMENDMENTS are objected to because of a minor marking error. Specifically, the amendment to claim 10 is objected to because of the way the equation was amended (i.e., amendments of segments of a formula or equation should not be made (see MPEP §1453(IV)(A)). Because the original patent claim 10 includes a formula or equation already having underlining (or bracketing) as part of the formula or equation, any amendment of such formula or equation should be made by bracketing the entire formula and rewriting and totally underlining the amended formula in the re-presented/rewritten claim in which the changed formula or equation appears. CORRECTION IS REQUIRED.

Claim Rejections - 35 USC § 112
9.	Claims 37-38, 41, 48 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 37, this claim recites the limitation "the light-emitting apparatus according to claim 32, wherein the projector…" the first line.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, Examiners will examine this claim as if it depended upon claim 36 because claim 36 would provide an antecedent basis for the claimed “projector.”
As to claim 38, this claim recites the limitation “the light emitting device according to claim 35....” It appears that “the light emitting device” should be “the light emitting apparatus according to claim 35…” because otherwise, this claim would be broader than the base claim because it would only comprise the “light emitting device” of the “light emitting apparatus” (compare e.g., claim 40).
As to claim 48, this claim recites the limitation “the light emitting device according to claim 45....” It appears that “the light emitting device” should be “the light emitting apparatus according to claim 45…” because otherwise, this claim would be broader than the base claim because it would only comprise the “light emitting device” of the “light emitting apparatus” (compare e.g., claim 50).
As to claim 41, this claim recites the limitation "the optical sensor according to claim 36" the first line.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, Examiners will examine this claim as if it claim 40 because claim 40 would provide an antecedent basis for the claimed “optical sensor”.
As to claim 51, this claim recites the limitation "the optical sensor according to claim 46" the first line.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, Examiners will examine this claim as if it depended upon claim 50 because claim 50 would provide an antecedent basis for the claimed “optical sensor”.
Allowable Subject Matter
10.	Claims 1-36, 39-40, 42-47, and 49-50 are allowed.
As best understood, claims 37-38, 41, 48 and 51 would be in condition for allowance if the claims are amended to reflect the Examiner’s understanding as set forth above in the §112(b) rejections.
As to claims 1-31, the prior art does not disclose or make obvious “the surface structure has projections or recesses or both with a shorter period than the wavelength λa in air and limits a directional angle of the first light having the wavelength λa in air” in combination with the other limitations of the claims.
As to claims 32-41, the prior art does not disclose or make obvious “the surface structure includes at least one periodic structure with a period pa for limiting a directional angle of the first light having the wavelength λa in air, and the period pa is shorter than the wavelength λa in air” in combination with the other limitations of the claims.
claims 42-51, the prior art does not disclose or make obvious the following in combination with the other limitations of the claim:
    PNG
    media_image1.png
    107
    640
    media_image1.png
    Greyscale
 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHRISTINA LEUNG/
Reexamination Specialist, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991